 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:19-CR-96
v, )
) JUDGE GREER.
TIFFANY ROCHELLE CROSS )
aka “TIFF”

PLEA AGREEMENT
The United States of America, by the United States Attomey for the Eastern District of
Tennessee, and the defendant, TIFFANY ROCHELLE CROSS, also known as “TIFF,” and the
defendant's attorney, Sandra B. Jelovsek, have agreed upon the following:
1, The defendant will plead guilty to the following count in the indictment:

a) Count One: Conspiracy to distribute fifty (50) grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance in
violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A).

_ The punishment for this offense is as follows: a minimum mandatory imprisonment of 10
years to life, a maximum fine of $10,008°000, a minimum of five years to life on supervised release,
and a $100 mandatory assessment fee,

2, There are no remaining counts in the indictment as to this defendant,

3, The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crimes charged,

4, In support of the defendant’s guilty plea, the defondant agrees and stipulates to the

following facts, which satisfy the offense elements, These are the facts submitted for purposes of

the defendant's guilty plea. They do not necessarily constitute all of the facts in the case. Other

© Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page1of9 PagelD #: 2406”

 
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case,

a) Beginning in June, 2018, agents with the Drug Enforcement Administration (DEA)
and Johnson City Police Department began investigating the trafficking of methamphetamine within
the Eastern District of Tennessee and elsewhere, During the course of the investigation, the agents
discovered a conspiracy to distribute methamphetamine involving the defendant and others,

b) Numerous cooperating sources and codefendants were interviewed over the course of
the investigation regarding this conspiracy, These individuals informed agents that the defendant
was a primary distributor of methamphetamine in the Eastern District of Tenmessee, and provided
details of the defendant's participation in the conspiracy.

¢) On September 30, 2018, a cooperating source (CS-1) agreed to speak to detectives of
the Sullivan County Sheriff's Office. CS.1 stated that the defendant and one of her codefendants
were “the two main people” that CS-1 knew were supplying methamphetamine to Sullivan County,

Tennessee. C5-L stated that the defendant was selling up to a kilogram of methamphetamine every

The dofendant admit ther She Séid up to & Kilogram & methanPhchamve
Opprorionately Luery Hho’ weeks, TE, 5s

d) On December 20, 2018, another cooperating source (CS-2) agreed to speak to

few days,

investigators of the Sullivan County Sheriff's Office and the Drug Enforcement Administration
(DEA), CS-2 stated that for a period of approximately four months during 2018, he purchased
methamphetamine from the defendant several times per week, each time in quatter-pound quantities,

CS-2 also stated that on one occasion he witnessed the defendant at her regidence in possession ofa

}

large quantity of methamphetamine.

¢) During the course of the investigation, federal agents issued subpoenas and served

search warrants to cellular telephone service providers to obtain subscriber information and the

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 2o0f9 PagelD #: aa0e*

 
contents of certain text messages. At least five different cellular telephone numbers were identified
as belonging to the defendant,
f) On October 25, 2018, the DEA obtained a search warrant for text messages related
to a codefendant’s cellular telephone number, The text messages showed numerous exchanges
between the codefendant (CD-1) and the defendant, discussing trips to Georgia, collecting money
from drug sales, sending proceeds to other conspirators via GreenDot money transfer, and pooling
cash to use in purchasing new quantities of methamphetamine,
g) On February 4, 2019, CD-1 was interviewed by special agents of the DEA regarding
their involvement in this conspiracy, and corroborated the text message evidence, CD-1 described
making regular trips to Georgia to obtain quantities of methamphetamine and transporting it back to
the Eastern District of Tennessee for distribution. CD-1 stated that the defendant had personally
participated in these trips, and had supplied money with which to purchase the methamphetamine,
h) The defendant now admits to participating in the conspiracy with others both known
and unknown to the Grand Jury to distribute methamphetamine in the Eastern District of Tennessee.
i) For the purpose of this pig agreement, the parties agree that the defendant should be
held responsible for at least 150 grams but less than 500 grams of actual methamphetamine. = |, {y'a/s |
. The packits agne Thar USSG APLIG) 1 dds retapply , The Sh
2 The defendant is pleading guilty because the defendant is in fact guilty. \_ f
) The Parkes
The defendant understands that, by pleading guilty, the defendant is giving up several rights, Rurther agree
including: OF any Ther

Sentencing
a) the right to plead not guilty; LNNaMCenon 4

do NOT Apply
+s thes A efandns
) the right to assistance of counsel at trial; Tc, a ,

 

b) the right to a speedy and public trial by jury;

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 30f9 PagelD #: 246%
d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

3) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

B) the right not to testify and to have that choice not used against the defendant.

6, The parties agree that the appropriate disposition of this case would be the following

as to each count:

a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

9) The Court may order forfeiture as applicable and restitution as appropriate,
No promises have been mado by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentenge in this case are not binding on the
Court, and may not be used us a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties, The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant's criminal conduct, the
defendant's criminal history, and pursuant to other factors and guidelines as set forth in the

Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553,

4

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 4of9 PagelD #: 2488"

 
7, Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant's offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1,1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant's offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing,
9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of-Court. Theigffendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may

be contacted post-judgment regarding the collection of any financial obligation imposed by the

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 5of9 PagelD #: 20)

 
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party, In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) I? 90 requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs,
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.
| b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court,

¢) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the: YS. Attorney's Office to permit the U.S, Attorney’s Office
to obtain financial and tax records of the defendant,

10. The defendant acknowledges that the principal benefits to the United States ofa plea
agreement include the conservation of limited government resources and bringing a certain end to
the case, Accordingly, in consideration of the concessions made by the United States in this
agreement and as 4 further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the

following:

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 6of9 PagelD # 24f0”

 
a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence,

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) ot sentence, with two
exceptions; The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

¢) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C, Section 552, or the Privacy Act of 1974,

§ U.S.C. Section 552a. > ~~ Ih : .

11. This plea agreement becomes effective once it is signed by the parties and is not

contitigent on the defendant's entry ofa guilty plea. Ifthe United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. Ifthe defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever

parts of the agreement it chooses. In addition, the United States may prosecute the defendant for

7

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 7of9 PagelD#: 241

 
 

 

any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant's
guilty plea(s) in this case.

12, The United States will file a supplement in this cage, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms, If additional terms are included in the supplement,
they are hereby fully incorporated herein,

13, This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(a), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writit signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this
agreement, are null and void.

J. DOUGLAS OVERBEY

 

 

UNITED STATES ATTORNEY
y2/ xp b20 By: —ZezSG—
Date THOMAS A\ MCCAULEY

Assistant United States Attorney

(2f, 12 Jea20 CM Exe gen
Date EMILY M. $WECKER
Assistant United States Attorney

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 8o0f9 PagelD #: 2aTd

 
 

\2-U-Z020 NS Cede
Date ° F ROCHELLE CROSS

 

 

Defendant
19/4/20 Liukin 8. Abele)
Date . “SANDRA B, JELOV9EK

Attomey for the Defendant

Case 2:19-cr-00096-JRG-CRW Document 620 Filed 12/10/20 Page 9of9 PagelD #-24T2

 
